     Case 8:21-bk-10525-ES        Doc 61 Filed 03/31/21 Entered 03/31/21 11:34:42                Desc
                                   Main Document    Page 1 of 2


1    RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                         FILED & ENTERED
3    10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
4    Telephone: (310) 229-1234                                               MAR 31 2021
     Facsimile: (310) 229-1244
5    Email: RB@LNBYB.COM; JYO@LNBYB.COM                                 CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6    Proposed Attorneys for Chapter 11 Debtor and                       BY mccall     DEPUTY CLERK

     Debtor-in-Possession
7

8
                            UNITED STATES BANKRUPTCY COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12

13   In re:                                         Case No.: 8:21-bk-10525-ES
14
     THE SOURCE HOTEL, LLC, a                       Chapter 11
15   California limited liability company,
                                                    ORDER APPROVING APPLICATION OF
16            Debtor and Debtor in Possession.      DEBTOR AND DEBTOR IN POSSESSION
                                                    TO EMPLOY LEVENE, NEALE, BENDER,
17                                                  YOO & BRILL L.L.P. AS BANKRUPTCY
18                                                  COUNSEL

19                                                  [No Hearing Required – Local Bankruptcy Rule
                                                    2014-1(b)]
20

21

22

23

24

25

26
27

28
                                                     1
     Case 8:21-bk-10525-ES       Doc 61 Filed 03/31/21 Entered 03/31/21 11:34:42             Desc
                                  Main Document    Page 2 of 2


1           This Court having considered the application [Doc. No. 16] (the “Application”) filed by

2    The Source Hotel, LLC, a California limited liability company and the Chapter 11 debtor and

3    debtor-in-possession in the above-captioned bankruptcy case (the “Debtor”), for authority to

4    employ Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”) as its bankruptcy counsel in

5    connection with the Debtor’s bankruptcy case, proper notice of the Application having been

6    provided in accordance with Local Bankruptcy Rule 2014-1(b)(2), having received no objection

7    to or request for hearing on the Application, having found that LNBYB does not hold or

8    represent any interest adverse to the Debtor or the Debtor’s bankruptcy estate, that LNBYB is a

9    “disinterested person” as that term is defined in 11 U.S.C. § 101(14), and that LNBYB’s

10   employment is in the best interest of the Debtor’s bankruptcy estate, and other good cause

11   appearing,

12          IT IS HEREBY ORDERED that the Debtor’s employment of LNBYB as bankruptcy

13   counsel is approved upon the terms and conditions set forth in the Application, effective as of

14   February 26, 2021, with compensation to be paid to LNBYB pursuant to 11 U.S.C. § 330.

15          IT IS SO ORDERED.

16                                                ###

17

18

19

20

21

22

23
         Date: March 31, 2021
24

25

26
27

28
                                                    2
